Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al.(JP  2011193641 A) hereinafter Yama  in view of  Bassine  (US 5, 166, 563).
Regarding Claims 1 Yama teaches an actuator device (Fig 6-9),comprising: a fluid-tight housing (12) having an inner chamber (Fig 9); a movable element (16a) contained in the inner chamber (Fig 9) and slidable in the inner chamber (Fig 9) along a moving path (Fig 9); a driving member (14) for transmitting a driving force of the movable element (16a) to the outside of the fluid-tight housing (12); and a first magnetic member (22)  provided outside of the fluid-tight housing (12) along the moving path (Fig 9) of the movable element (16a), wherein the movable element (16a) has a second magnetic member (18) and is moved relative to the first magnetic member (22)  by excitation of the first magnetic member (22)  or the second magnetic member (18) ; the chamber (Fig 9) of the fluid-tight housing (12) is divided into a first chamber (55a)and a second chamber (55b) by the movable element (16a); the fluid-tight housing (12) has fluid pressure supplying conduits (Fig 9) having respective control valves (63a, 63b) for supplying respective fluid pressures to the first chamber (55a) and the second chamber (55b); and said actuator device (Fig 6-9) further comprising a casing of soft magnetic material (25) surrounding the first magnetic member (22) (Fig 9, par.0030).
Yama is silent regarding the first magnetic member extends over portions of both the first chamber and the second chamber where, inside the fluid-tight housing, the fluid pressure for driving the movable element is supplied.
However, Bassine teaches an actuator device  (Fig 1-2) having a first magnetic member (50a, 50b) placed outside and on a fluid tight housing (14) over portions of both first and second chambers (26, 28) where inside of the fluid tight housing (14), the fluid pressure for driving a moveable element (piston)  is supplied via ports (20,22) (Fig 1-2). Bassine further teaches a second magnetic member (32) placed within the housing (14) for actuation relative to the housing (14) (Fig 1-2).
 Therefore, since both Yama and Bassine are in the same field of endeavor and both teach known actuator types that have magnetic elements, it would have been obvious to one of ordinary skill in the art to have modified Yama by placing the first magnetic member to be outside the fluid tight housing on the housing extending over portions of both chambers with reasonable expectation of success to achieve a predictable result of forming a magnetic actuating device for the cylinder.
Regarding Claims 2 Yama as modified above teaches wherein the first magnetic member (22)  includes groups of electromagnetic coils (par.0030) provided over prescribed width on an outer circumference of the fluid-tight housing; and the groups of electromagnetic coils (22) are to be excited by respective currents having different phases for the relative movement of the movable element (Fig 9).
Regarding Claims 3 Yama teaches wherein in each space between the groups of electromagnetic coils (22), soft magnetic material is interposed (the middle coil can be considered as a soft magnet placed in b/n two coil).
Regarding Claims 4-5 Yama teaches wherein the second magnetic member (18) includes a plurality of permanent magnets (Fig 9); and soft magnetic material is interposed between the plurality of permanent magnets having opposite polarities (the middle magnet can be considered as a soft magnet placed in b/n two magnets); and said permanent magnets (18) are arranged to have opposite polarities alternately along said axial direction (Fig 6-9).
.
Regarding Claims 7 Yama teaches wherein the pressure supplying conduits have control valves (63a, 63b) for supplying the fluid pressure to the first chamber (55a) and the second chamber, respectively (Fig 9).
Regarding Claims 10 Yama teaches the actuator is capable of actuating a humanoid robot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU et al. (US 6442534 B1) hereinafter AU.
Regarding Claim 11 AU teaches a method of operating a pneumatic-electric hybrid actuator device (10) (see Fig 1 the actuator can be pneumatic col 1, lns.1-5; the actuator is also has electric part because it incudes sensors 40, 45 see Fig 1 ) comprising the steps of calculating a difference between an overall target output force (Fr) of the pneumatic-electric hybrid actuator device (10) and an output (Ff) by pneumatic element of the pneumatic- electric hybrid actuator device (10) (see Fig 1); controlling an electric-magnetic element (32) of the pneumatic-electric hybrid actuator device (10) in accordance with the difference before an output of the pneumatic element is stable (Fig 1); and controlling the electric-magnetic element (32) in response to a change in output of the pneumatic element after the pneumatic element is stable (Fig 1).

Allowable Subject Matter
Claims 6, 8-9 are objected to as being dependent on a rejected base claim but the claim as amended would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Conclusion
	Van Brunt et al. (US 2011/0020156 A1) teaches an electro-pneumatic actauator that has permanent and coil magnets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745